                Case 2:19-cv-08024-ODW-JC Document 50 Filed 02/03/20 Page 1 of 2 Page ID #:813



                1   BARNES & THORNBURG LLP
                    David P. Schack (SBN 106288)
                2   david.schack@btlaw.com
                    Matthew B. O’Hanlon (SBN 253648)
                3   matthew.o’hanlon@btlaw.com
                    2029 Century Park East, Suite 300
                4   Los Angeles, CA 90067-3012
                    Telephone: 310-284-3880
                5   Facsimile: 310-284-3894
                6   Attorneys for Plaintiffs Alan Baker
                    and Linda B. Oliver
                7
                8
                                            UNITED STATES DISTRICT COURT
                9
                                          CENTRAL DISTRICT OF CALIFORNIA
            10
            11
                    ALAN BAKER, LINDA B. OLIVER;           Case No. 2:19-cv-08024-ODW-JC
            12
                                       Plaintiffs,         JOINT RESPONSE TO ORDER TO
            13                                             SHOW CAUSE RE FINALIZATION
                          v.                               OF SETTLEMENT [DKT. NO. 49]
            14
                    ALLSTATE INSURANCE COMPANY,
            15      EDWARD CARRASCO, and DOES 1
                    through 10, inclusive,
            16
                                       Defendants.
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
   B ARNES &
T HORNBURG LLP                    JOINT RESPONSE TO ORDER TO SHOW CAUSE
ATTORNEYS AT LAW
  LOS ANGELES                    RE FINALIZATION OF SETTLEMENT [DKT. NO. 49]
                Case 2:19-cv-08024-ODW-JC Document 50 Filed 02/03/20 Page 2 of 2 Page ID #:814



                1         Plaintiffs Alan Baker (collectively, “Plaintiffs”) and Linda B. Oliver and
                2   Defendant Allstate Insurance Company (collectively, the “Parties”) submit the
                3   following response to the Court’s order to show cause re finalization of settlement
                4   [Dkt. No. 49]. Due to unforeseen circumstances—including issues with Plaintiffs’
                5   former attorney Christopher G. Hook—the Parties continue to negotiate the terms of
                6   settlement. The Parties anticipate concluding those negotiations and being able to
                7   advise the Court regarding whether a settlement has been entered into by Monday,
                8   February 10, 2020.
                9
                                                                     BARNES & THORNBURG LLP
            10
            11 Dated: February 3, 2020                       By: /s/ Matthew B. O’Hanlon
                                                                 David P. Schack
            12                                                   david.schack@btlaw.com
                                                                 Matthew B. O’Hanlon
            13                                                   matthew.o’hanlon@btlaw.com
                                                                 Attorneys for Plaintiffs Alan Baker and
            14                                                   Linda B. Oliver
            15
                                                                     SHEPPARD, MULLIN, RICHTER &
            16                                                       HAMPTON LLP
            17
                    Dated: February 3, 2020                  By: /s/ Marc J. Feldman (with permission)
            18                                                   Marc J. Feldman
            19                                                   MFeldman@sheppardmullin.com
                                                                 Jack Burns
            20                                                   JBurns@sheppardmullin.com
                                                                 Attorneys for Defendant Allstate
            21                                                   Insurance Company

            22                                SIGNATURE CERTIFICATION
            23            I hereby attest that all other signatories listed, and on whose behalf this filing is
            24      submitted, concur in the filing’s content and have authorized the filing.
            25
            26 Dated: February 3, 2020                       By: /s/ Matthew B. O’Hanlon
                                                                 Matthew B. O’Hanlon
            27
            28
   B ARNES &
                                                                 1
T HORNBURG LLP                    JOINT RESPONSE TO ORDER TO SHOW CAUSE
ATTORNEYS AT LAW
  LOS ANGELES
                                 RE FINALIZATION OF SETTLEMENT [DKT. NO. 49]
